 







Exhibit 10.2

 

October 15, 2019

 

John W Beck

1650 Cloverdale Rd., Escondido, CA 92027

 

Re: Amendment to Employment Salary Terms

 

Dear John:

 

This letter sets forth the terms and conditions of an amendment to your
Employment Agreement, Offer Letter, Executive Severance and Change in Control
Agreement and any other agreements between you and Ritter Pharmaceuticals, Inc.
(the “Company”). This amendment shall take effect as of October 1, 2019 (the
“Amendment Effective Date”). Parties acknowledge and agree that, other than as
specified below, all provisions of your previous agreements with the Company
shall remain unchanged and unaffected by the amendment, and shall continue, in
accordance with their respective terms and conditions, with full force and
effect; provided, however, that to the extent any preexisting provision of a
previous agreement with the Company conflicts or is inconsistent with the
amendment below, the amendment below shall govern, supersede, and control such
conflicting provisions of the such previous agreement.

 

AMENDMENT

 

Your Base Salary to date is the gross amount of $330,000 a year. Parties agree
that, beginning on the Amendment Effective Date, you will be paid a new interim
salary lower than your Base Salary, in the gross amount of $297,000 a year (the
“Interim Salary”). This Interim Salary will constitute all compensation owed to
you for your employment and work with the Company going forward from the
Amendment Effective Date. That being said, the difference between your Base
Salary that would have been paid and this new Interim Salary that is paid (the
difference referred to herein as the “Base Salary Deferral”) will still be
tracked. Payment of this Base Salary Deferral will be made at such time that the
Board of Directors, in its sole discretion, decides to make such payment, if
ever. In the avoidance of doubt, this Base Salary Deferral is not earned until
the Board of Directors decides, in its sole discretion, to pay such amount. The
Board of Directors may decide never to pay the Base Salary Deferral or to
provide a lower amount or equity awards instead of paying this Base Salary
Deferral.

 

Further, Parties agree that any vacation payout paid to you by the Company will
be paid to you at a rate of pay consistent with your Base Salary, not your
Interim Salary, in accordance with applicable law.

 

ACKNOWLEDGED AND AGREED:

 

/s/ Andrw J. Ritter   Dated: 10/15/2019 Andrew J. Ritter       Chief Executive
Officer               /s/ John W. Beck   Dated: 10/15/2019 John W. Beck      

 

   

 

 

 

